Citation Nr: 1726858	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A § 1151 for hearing loss and nerve damage as the residuals of surgeries performed.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran was scheduled for a hearing in May 4, 2015; however, the Veteran indicated in a statement received May 1, 2015 statement that he was declining the scheduled hearing and did not indicate that he wished to reschedule the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a remand is necessary to ensure compliance with the directives of the July 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

The Board remanded the case in July 2015, in part, to obtain a VA opinion to determine if the Veteran had an additional disability resulting from surgery performed by VA in May 2000 or December 2000.  The remand requested that the examiner determine if any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance; or an event that was not reasonably foreseeable.  Instead, the December 2016 examiner opined that the Veteran did not have improved hearing, but that it was not due to negligence, carelessness, lack of proper skill or error in judgment.  

While the examiner noted an increase in hearing loss after the surgery, she did not address whether the additional hearing loss was made worse by the May or December 2000 surgeries.  Indeed, the examiner stated that the Veteran's hearing would have decreased without surgery, but she did not state whether the current degree of hearing loss was a natural progression of the disease, or if the surgeries made the hearing loss worse.  The Board finds that based on the December 2016 VA opinion, it is unclear if the Veteran has an additional disability as a result of his May or December 2000 surgeries.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should obtain an addendum opinion, in connection with his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Access to the claims files must be made available to the examiner for review. 
The examiner should respond to the following inquiries:

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that that the Veteran has any additional disabilities including left ear hearing loss, or vertigo after his VA medical surgeries in May 2000 and December 2000?  

(b) If the Veteran has any additional disability, is it at least as likely as not (i.e., 50 percent or more probable) that any additional disability was caused by or became worse as the result of the surgeries provided by the VA facility in May 2000 or December 2000?  Specifically, the examiner should address whether the Veteran's hearing loss became worse as a result of the surgeries.  In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




